
	
		II
		111th CONGRESS
		1st Session
		S. 2660
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Bunning introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend temporarily the suspension of duty on yttrium
		  oxide phosphor.
	
	
		1.Yttrium oxide
			 phosphor
			(a)In
			 generalHeading 9902.22.63 of the Harmonized Tariff Schedule of
			 the United States (relating to yttrium oxide phosphor) is amended by striking
			 the date in the effective period column and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
